Exhibit 10.29
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
SECOND AMENDED AND RESTATED MARKETING AND SALES AGREEMENT
     This Second Amended and Restated Marketing and Sales Agreement
(“Agreement”) between WORLDMED SHARED SERVICES, INC. d/b/a PSS WORLD MEDICAL
SHARED SERVICES, INC. (“PSS”), with its offices at 4345 Southpoint Boulevard,
Jacksonville, Florida, 32216, and athenahealth, Inc., a Delaware corporation
(“Athena”), with offices at 311 Arsenal Street, Watertown, MA 02472, (the
“Parties”) is effective this 21st day of October, 2010 (“Effective Date”). Each
of PSS and Athena are sometimes referred to herein as a “Party” and
collectively, as the “Parties”.
     WHEREAS Athena, a developer of innovative web-based solutions for practice
automation, billing and collections needs, and PSS, an independent marketing and
sales organization, entered into a Marketing and Sales Agreement, effective
December 12, 2006 (the “Initial Agreement”), pursuant to which Athena and PSS
established a relationship whereby PSS promotes and arranges for initial orders
for Athena’s services to existing and prospective customers.
     WHEREAS Athena and PSS entered into an Amended and Revised Marketing and
Sales Agreement, effective May 24, 2007, amending and restating the Initial
Agreement.
     WHEREAS Athena and PSS entered into an Agreement of Amendment to the
Amended and Revised Marketing and Sales Agreement, dated June 22, 2007 (as so
amended, the “First Amended Agreement”).
     WHEREAS Athena and PSS desire to further amend and restate the First
Amended Agreement and accept the rights, obligations and covenants set forth in
this Agreement in lieu of their respective rights, obligations and covenants
under the First Amended Agreement.
     THEREFORE, PSS and Athena agree to the following terms and conditions:

1   DEFINITIONS

     The following terms have the meaning indicated here when used in this
Agreement:

  1.1   “Affiliate” means, with respect to either Party, any person, firm,
corporation or other legal entity which controls or is controlled by or under
common control with such Party.     1.2   “Athenahealth Services Agreement”
means the agreement between Athena and the PSS/Athena Customer governing the
provision of Revenue Cycle Services, Clinical Cycle Services and/or Patient
Cycle Services, as applicable, the current forms of which are attached hereto as
Exhibit B-1, Exhibit B-2 and Exhibit B-3 respectively.     1.3   “Athena
Competitor” means any business or subsidiary thereof that has a significant
portion of its revenue derived from the distribution and/or sale

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

    of healthcare information technology products and/or the provision of
services similar in nature and scope to those offered by Athena (regionally or
nationally).     1.4   “Bolt-On” means a software module that is an enhancement
to an existing practice management information system or billing system or
service, and that does not, alone or in conjunction with other Bolt-On modules,
perform substantially all of the functions of such a system or service or
otherwise constitute a replacement for such system or service.     1.5   “Change
of Control” means, with respect to either Party, the consummation of (1) the
dissolution or liquidation of such Party, (2) the sale of all or substantially
all of the assets of such Party on a consolidated basis to an unrelated person
or entity, (3) a merger, reorganization or consolidation in which the
outstanding shares of stock are converted into or exchanged for securities of
the successor entity and the holders of such Party’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the successor entity immediately upon completion of
such transaction, (4) the sale of all or a majority of the stock of the Party to
an unrelated person or entity in a single transaction or series of related
transactions, or (5) any other transaction or series of related transactions in
which the holders of the Party’s outstanding voting power immediately prior to
such transaction do not own at least a majority of the outstanding voting power
of the Party or a successor entity immediately upon completion of the
transaction.     1.6   “Clinical Cycle Services” means Athena’s
athenaClinicalsSM service as it is defined from time to time by Athena in its
standard service specifications, or other Athena services relating to the
management of electronic health records and clinical processes as may be set
forth from time to time in an addendum to this Agreement.     1.7   “Estimated
Contract Value” means, with respect to a PSS Order or customer contract with a
Practice,an amount equal to the estimated aggregate of annual recurring revenue
to Athena from such PSS Order or customer contract, such estimate to be
calculated by Athena using the same methodology that Athena uses to calculate
commissions for its internal sales force.     1.8   “Initial Sale” means a
contract by a Practice for purchase of any Services pursuant to a PSS Order that
is the first contract of that Practice for any services with Athena.     1.9  
“Order” means an Athena-approved contract form fully filled out and executed by
a PSS Lead for Services, accompanied by a cash deposit from

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      the Practice in the amount requested by Athena. Orders may be accepted by
Athena only at its home office and only by its Chief Executive Officer or Senior
Vice President, Customer Services, or the designee of either of them. No Athena
sales personnel are authorized to accept any Order.     1.10   “Patient Cycle
Services” means Athena’s athenaCommunicator service as defined from time to time
by Athena in its standard service specifications, or other Athena services
relating to patient portal services as may be set forth from time to time in an
addendum to this Agreement.     1.11   “Practice” means a physician practice
that: (a) has its principle place of business within the Territory, (b) is not
on any exclusion list of the United States or any state government or any
government agency, (c) is not a governmental entity and (d) does not bill
government payors on a cost or other pass-through basis. Practices may also be
referred to as “End-Users”. Practices may be defined as either Group Practices
or Enterprise Practices. A “Group” Practice is a physician group consisting of
1-150 full-time-equivalent (“FTE”) physicians, and an “Enterprise” Practice is
defined as a physician group consisting of 151 or more FTE physicians. Group
Practices are further delineated as follows: (i) a “Small Group” is a Practice
of 1-3 FTE physicians; (ii) a “Mid-Group” is a Practice comprised of 4-10 FTE
physicians; and (iii) a “Large Group” is a Practice comprised of 11-150 FTE
physicians.     1.12   “Proposal” means a document prepared by Athena and
provided to PSS proposing contractual terms and conditions to PSS Leads.    
1.13   “PSS/Athena Customers” shall mean PSS Leads who execute an Order during
the term of this Agreement which Order is accepted and executed by Athena.    
1.14   “PSS Competitor” means any business or subsidiary thereof that has a
significant portion of its revenue derived from the distribution and/or sale of
medical, surgical and/or pharmaceutical products and/or the provision of
services similar in nature and scope to those offered by PSS (regionally or
nationally).     1.15   “PSS Leads” means those Practices who are registered by
Athena as such pursuant to the provisions of Sections 7.2 and 7.3 hereof.    
1.16   “PSS Order” means an Order executed by a PSS Lead.     1.17   “Revenue
Cycle Services” means Athena’s athenaCollector® service as defined from time to
time by Athena in its standard service specifications,

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

    or other Athena services relating to physician practice management as may be
set forth from time to time in an addendum to this Agreement.     1.18  
“Services” means Revenue Cycle Services, Clinical Cycle Services and/or Patient
Cycle Services, as applicable.     1.19   “Similar Services” means Similar
Revenue Cycle Services, Similar Clinical Cycle Services and/or Patient Cycle
Services, as applicable.     1.20   “Similar Revenue Cycle Services” means a
third party’s systems, software or services that perform or facilitate physician
practice management; patient registration; patient scheduling; bill or accounts
receivable generation and tracking; practice financial performance reporting;
recovery of patient demographic, insurance and charge data; charge posting;
tracking or follow-up on collections; and/or any other activity that is a
substitute for some or all of the Revenue Cycle Services.     1.21   “Similar
Clinical Cycle Services” means a third party’s systems, software or services
that perform or facilitate the management of key clinical processes, including
medical record documentation, order management, results processing, fax
categorization and access to aggregated clinical patient information, and/or any
other activity that is a substitute for some or all of the functionality of the
Clinical Cycle Services.     1.22   “Similar Patient Cycle Services” means a
third party’s system, software or services that perform or facilitate patient
portal services and/or any other activity that is a substitute for some or all
of the Patient Cycle Services.     1.23   “Territory” means the USA, excluding
Hawaii.     1.24   “Virtual Sales Method” means Athena’s method of selling its
Services using the internet and telephone sales, without the intervention of a
face-to-face sales call by Athena sales personnel, provided that the presence of
Athena personnel for sales coaching or training, including but not limited to
such presence under Section 2.2 below, will not constitute a face-to-face sales
call by Athena.

2   MARKETING; DEVELOPMENT

  2.1   During the term of this Agreement, Athena, at its sole cost and expense,
shall maintain at least [***] channel partner associates (each, an “Athena/PSS
Channel Partner Associate”) that are trained to support PSS field activities.
For the avoidance of doubt, the Parties agree that each Athena/PSS Channel
Partner Associate shall be made available to PSS as may be mutually arranged,
but are not provided to PSS on an exclusive

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

    basis. Upon PSS’ request to Athena for “ride-day” assistance, Athena shall
use commercially reasonable efforts to make available an Athena/PSS Channel
Partner Associate by no later than [***] business days after such request, and
(b) upon PSS’ request to Athena for “demonstration” assistance, Athena shall use
commercially reasonable efforts to make available an Athena/PSS Channel Partner
Associate by no later than [***] business days after such request.     2.2   At
PSS’s request and upon reasonable notice, Athena will provide demonstrations of
the Services through an Athena/PSS Channel Partner Associate.     2.3   Athena
hereby grants PSS (including its Affiliates) the non-exclusive right to
distribute, sell, market and promote the Services only in the Territory, subject
to the terms and conditions of this Agreement. PSS shall ensure that the PSS
sales representatives (each a “PSS Sales Rep”) are required to comply with the
terms and conditions of this Agreement. For the avoidance of doubt, nothing in
this Agreement shall prohibit or restrict PSS from marketing, promoting,
selling, or otherwise providing to any customer any product or service that is
competitive with or similar to any product and/or service offered, sold or
otherwise provided by Athena,including without limitation, products and/or
services that are competitive with or similar to any one or more of the
Services.     2.4   Athena and PSS will cooperate to develop specifications for,
and resource allocation and compensation in connection therewith, an [***] for
the Revenue Cycle Services by [***]. The completion of the integration will be
targeted for [***], with the goal of delivering a functioning and marketable
integration that meets the mutually-agreed objectives of the Parties by [***].  
  2.5   Athena intends to develop and offer to PSS for sale to PSS Leads an
interface between Clinical Cycle Services and the diagnostic devices set forth
in Exhibit E by the target dates and in accordance with the terms and conditions
set forth on Exhibit E.     2.6   Athena and PSS agree to meet at least twice
each year at mutually convenient locations and times to discuss the status of
activities under this Agreement, as well as possible functionalities for
inclusion in Athena’s future product and service offerings.

3   RELATIONSHIP OF THE PARTIES

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  3.1   The relationship of PSS to Athena shall be that of an independent
contractor engaged in marketing and selling the Services to PSS’s current and
prospective customers.     3.2   Nothing contained in this Agreement shall be
deemed to create a partnership or joint venture between the Parties. Neither the
making nor the performance of this Agreement shall be construed in any manner to
have established a joint venture or partnership.     3.3   Neither Party shall
hold itself out as the agent of the other, nor shall they incur any indebtedness
or obligations in the name of, or which shall be binding on the other, without
the prior written consent of the other. Each Party assumes full responsibility
for its own personnel under laws and regulations of the governmental authorities
of the competent jurisdiction.     3.4   Both Parties shall comply with all
laws, regulations and orders relating to its performance under this Agreement,
including without limitation all anti-fraud and anti-kickback laws, regulations
and orders. PSS and Athena each agrees, warrants and certifies that in
performance of this Agreement it will fully comply with the provisions of the
Social Security Act, Section 1128B(b) (42 U.S.C. Section 1320a-7b(b)) which
prohibit the knowing or willful offer, solicitation or receipt of any
remuneration, including discounts and/or rebates, directly or indirectly, in
return for purchasing, leasing or ordering, or arranging for or recommending the
purchase, lease or order, of any services or items, including any Services, for
which payment may be made in whole or in part under a federal health care
program.     3.5   Without limiting the generality of Section 3.4, neither Party
shall, directly or indirectly, pay any compensation, amounts, benefits or other
consideration to any employee of the other Party, or any family member of the
other Party’s employee, (other than customary gifts valued under $100 in the
course of one year, and business meals in the ordinary course) without the
express written consent of the other Party. The provisions of this Section shall
survive termination or expiration of this Agreement for any reason.     3.6  
Athena agrees not to send any product, or marketing materials or other
communications (including without limitation, email, voice mail, direct mail or
fax) to a Group of PSS’s employees or agents without prior written approval from
PSS. For purposes of this Section, a “Group” is defined as more than five
(5) people receiving the same or similar communication. The provisions of this
Section shall survive termination or expiration of this Agreement for any
reason.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  3.7   PSS will not be entitled to any commission with respect to any sale made
or Order obtained by Athena other than with respect to a PSS Lead as set forth
herein.

4   TERM OF AGREEMENT

  4.1   The term of this Agreement shall commence on the Effective Date and,
subject to any earlier termination of this Agreement in accordance with its
terms, shall continue for a period of three (3) years. Subject to any earlier
termination of this Agreement in accordance with its terms, this Agreement shall
automatically renew after the initial three-year term and the term of this
Agreement shall be extended for successive one-year periods unless either Party
gives notice of termination no later than sixty (60) days prior to expiration of
the then-current term.     4.2   In the event of expiration or termination of
this Agreement for any reason, this Agreement, including Section 5.6 and
Exhibit A, shall continue to apply to all Orders accepted by Athena prior to
such expiration or termination.

5   TERMINATION

  5.1   If either Party breaches or fails to perform any of the material
obligations imposed upon it under the terms of this Agreement, the other Party
may terminate the Agreement in the event the breaching Party fails to cure such
breach within sixty (60) days after receiving written notice of such breach from
the non-breaching Party.     5.2   To the extent permitted by law, if either
Party becomes insolvent, is unable to pay its debts when due, files for
bankruptcy, is subject of involuntary bankruptcy, has a receiver appointed, or
has its assets assigned, the other Party may terminate this Agreement
immediately upon notice to the other Party and may cancel any unfulfilled
obligations.     5.3   Either Party may terminate this Agreement without cause
by giving the other Party at least one hundred twenty (120) days written notice
thereof.     5.4   A Party may terminate this Agreement by written notice to the
other Party within thirty (30) days after a Change of Control of such other
Party.     5.5   In event of a termination of this Agreement, (i) PSS shall
immediately cease marketing, promoting or initiating sales of the Services,
(ii) PSS shall cease use of all Athena trademarks, service marks and trade names
and (iii) each Party shall return all Confidential Information and other
tangible materials as provided herein.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  5.6   If this Agreement is terminated by Athena in accordance with
Section 5.1, then Athena shall be entitled to cease payment of commissions that
would otherwise accrue and be due to PSS after the date of such termination. In
addition, if a PSS/Athena Customer’s Athenahealth Services Agreement is
terminated based on actions not caused by Athena, then, for such PSS/Athena
Customer only, Athena shall be entitled to cease payment of commissions that
would otherwise accrue and be due to PSS after the date of such termination.
Except as expressly stated in this Section 5.6, Athena shall not discontinue,
interrupt, shorten the duration of or otherwise reduce the payment of
commissions due to PSS under this Agreement.

6   ASSIGNMENT

            During the term of this Agreement, the rights of either Party under
this Agreement shall not be assigned nor shall the performance of duties
hereunder be delegated, without the other Party’s prior written consent, which
shall not be unreasonably withheld; provided however, either Party may assign
this Agreement (i) to an Affiliate that is an Affiliate as of the date of
execution of this Agreement; (ii) to an Affiliate whose assets consist entirely
of the assets of an Affiliate or Affiliates that were Affiliates as of the date
of execution of this Agreement; or (iii) in the event of the sale of all or
substantially all the assets of the Party or a controlling interest in the
Party. Notwithstanding the generality of the foregoing, in the event Athena, or
a controlling interest therein, is acquired by a third party, whether through
merger, restructuring, sale of assets, sale of stock or otherwise, Athena agrees
to require the successor third party to assume all obligations under this
Agreement. This Agreement shall be binding on all successors and assigns of
Athena.

7   PRICES AND PAYMENTS

  7.1   Athena shall pay PSS a commission for the sale of the Services to PSS
Leads in accordance with this Agreement and Exhibit A, attached hereto, subject
to any applicable offsets in accordance with Exhibit A.     7.2   For purposes
of this Agreement, a Practice shall be deemed a registered PSS Lead if it has
been introduced to Athena through any one of the following marketing tactics and
is registered in accordance with Section 7.3 below:

  (a)   The PSS Sales Rep scheduled a telephone or face-to-face meeting with a
representative of the Practice and Athena. PSS shall use commercially reasonable
efforts to provide documented Practice-specific information as reasonably and
mutually agreed to by PSS and Athena prior to such meeting;     (b)   The PSS
Sales Rep is responsible for a representative of the Practice attending an
Athenahealth sales webinar;

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  (c)   The PSS Sales Rep has directed a representative of the Practice to
attend a local Athenahealth sales seminar; or     (d)   The PSS Sales Rep called
and informed the appropriate Athena sales representative of the Practice and
documented Practice-specific information as reasonably required by Athena.

  7.3   If PSS, through its pursuit of one or more of the tactics set forth in
Section 7.2 above or otherwise, identifies a Practice that it believes in good
faith could generate an Order, PSS will inform Athena by e-mail or by telephone
in accordance with Section 7.2 (d) above, identifying the Practice, its size and
specialty. If Athena has not previously registered the Practice in its customer
relationship management system as a lead, and unless Athena knows that pursuit
of the sale is not advisable, Athena will promptly (within two business days)
notify PSS by e-mail that the Practice is qualified and registered as of the
date of such email, and the Practice will be deemed a “PSS Lead”: (a) for a
period of [***] months from the date of such registration if the Practice is a
Group Practice; and (b) for a period of [***] months from the date of such
registration if the Practice is an Enterprise Practice. Notwithstanding the
immediately preceding sentence, if the lead has attended in person a meeting
with Athena or an Athena demonstration event, the Practice will be deemed a PSS
Lead (x) for a period of [***] months from the date of such registration if the
Practice is a Group Practice; and (y) for a period of [***] months from the date
of such registration if the Practice is an Enterprise Practice. If the Practice
is already registered in Athena’s customer relationship management system as a
lead, Athena shall in good faith conduct a diligent review to determine the
background of the lead and to determine if it was properly registered and
maintained as a lead, and shall, as promptly as is practicable, inform PSS in
writing of the results of such review and the reasons for not registering the
potential customer as a PSS Lead. Notwithstanding anything to the contrary in
this Agreement, if Athena contracts for the provision of any Services (other
than Services sold to PSS/Athena Customers after the Initial Sale, which shall
be commissionable in accordance with the terms set forth in Section 5 of
Exhibit A) to a PSS Lead during the periods specified above in this Section 7.3,
such contract shall be deemed an Initial Sale under a PSS Order for purposes of
this Agreement.     7.4   Athena will effectively and promptly follow up on all
PSS Leads within 10 days of the Practice being deemed a PSS Lead and Athena will
keep PSS informed of the results. However, if Athena reasonably and in good
faith believes that pursuit of the sale is not advisable, it shall so notify PSS
promptly after designation of the Practice as a PSS Lead, and in such

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      event Athena shall not be obligated to follow up on such PSS Lead. If the
PSS Lead is a Mid-Group or larger Practice, Athena’s follow-up activities shall
include an in-person meeting between the Practice and an Athena field sales rep.
If the PSS Lead is a Small Group Practice, Athena’s follow-up activities may
consist solely of its Virtual Sales Method.     7.5   Payment from Athena to PSS
shall be in U.S. dollars fully payable within thirty (30) days following each
month-end. A commission payment report will be submitted to PSS within fifteen
(15) days following each month-end.     7.6   In competitive situations or as
part of a large order, PSS and Athena may agree on a special price arrangement.
In addition, Athena may, in collaboration with PSS, agree to discount standard
pricing by up to [***]% (or up to the then current discount threshold for
Athena’s sales representatives) under circumstances in which price is mutually
determined by Athena and PSS to be an obstacle to a sale of Services. For
avoidance of doubt, the foregoing does not grant any right to PSS to determine
the pricing of any of the Services to Athena customers, nor does the fact that
PSS may receive commissions under this Agreement be deemed to prevent Athena
from (a) offering other discounts or credits to customers, (b) declining to
contract with prospective customers, or (c) terminating customer contracts, each
as Athena, alone, determines.     7.7   To the extent Athena is not otherwise
prohibited under this Agreement from using other independent resellers of the
Services, Athena (including its Affiliates, successors and assigns) agrees that
the commission rates and the total commission payout to be paid to PSS under
this Agreement shall be at least as favorable as the commission rates and/or
total commission payout to be paid by Athena, as applicable, to other
independent resellers of Athena’s Services.     7.8   PSS shall be permitted to
generate leads for the sale of the Services from any and all markets.     7.9  
Athena will not pay its sales personnel a higher commission rate with respect to
sales of Services to customers other than PSS/Athena Customers than it pays on
sales to PSS/Athena Customers.     7.10   Athena’s commission payments hereunder
will remain unchanged regardless of sales resulting from PSS Leads into any and
all markets.     7.11   PSS/Athena Customers will not pay a higher amount for
the Services than similarly situated customers of the Services.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

8   OBLIGATIONS OF PSS

  8.1   PSS will use commercially reasonable efforts to promote and market the
Services within the Territory, and engage in sales activities approved by Athena
in writing in the Territory, including but not limited to prospecting for sales
leads and distributing printed material supplied by Athena to potential
customers. Athena may, but will not be obligated to identify sales leads for
PSS.     8.2   PSS will introduce Athena sales personnel to PSS Leads and will
coordinate and participate (where reasonably feasible for it) in an initial
sales meeting with such Practices and in demonstration of the Services by
Athena.     8.3   PSS will assist Athena in identifying Practice needs and
expectations with respect to Proposals.     8.4   As reasonably requested by
Athena, the PSS sales representative will coordinate and participate in
presentations of Proposals to PSS Leads.     8.5   PSS will transmit to PSS
Leads Athena technical information and other pre-sales customer liaison
information to Athena and will provide pre-sales advice to Athena as to the
implementation of Services and training programs. PSS will inform Athena of all
inquiries and requests of PSS Leads relating to the potential sales of Services,
will promptly and diligently collect and communicate to Athena all requests for
price and term quotes from PSS Leads, and will contemporaneously furnish Athena
with copies of all pertinent correspondence and communications by PSS with PSS
Leads.     8.6   PSS will provide such other assistance with respect to PSS
Leads as Athena may from time to time reasonably request.     8.7   PSS will
make periodic reports to Athena, as reasonably requested by Athena, with respect
to potential sales, including available information relating to commercial
conditions in the Territory.     8.8   PSS will adhere to Athena’s price and
terms established for any Practice and will not offer, promise, agree to or
disclose prices or terms for Services not as explicitly approved by Athena in
writing on a Practice-by-Practice basis (except for disclosure required by law).
PSS will adhere to, cooperate and comply with Athena’s sales policies and
programs, will at all times conduct its business in a manner as will reflect
favorably on Athena and the Services and will not engage in any deceptive,
misleading, illegal or unethical business practice.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  8.9   PSS will at all times designate and refer to the Services by their
current names (as designated by Athena) and identify them as the Services of
Athena being offered for sale through PSS. PSS will not represent or permit
representation of the Services as its own, as supplied by it or as contracted by
it. PSS will not engage in advertising or in Internet or media promotions or in
any direct mail or telephone or fax marketing campaign of the Services. For the
avoidance of doubt, sales information concerning the Services provided to
Practices who call the PSS call center shall not constitute a telephone
marketing campaign. No signage, written material, business cards, brochures, or
other descriptions of PSS or its business will include mention of Athena unless
individually and specifically approved in writing by a vice-president or higher
officer of Athena. In advance of any use or distribution, PSS will furnish and
get Athena’s written approval for copies of all written or electronic matter
used by PSS which are not supplied by Athena and in which Athena or the Services
are mentioned.     8.10   PSS will promptly advise Athena concerning any market
information that may come to PSS’s attention regarding the Services, PSS’s
market position, and the continued competitiveness of the Services in the
marketplace, including charges, complaints, or claims about the Services. PSS
shall confer with Athena from time to time, at the request of Athena on matters
relating to market conditions, sales forecasting and service planning.     8.11
  PSS will not make any representations, warranties, or guarantees to End-Users
or to the public with respect to the specifications, features or capabilities of
athenaNet® services that are inconsistent with the literature distributed by
Athena, including all warranties, disclaimers, and license terms contained in
such literature.     8.12   PSS will be responsible for all expenses incurred by
it in connection with the implementation and performance of its duties and
obligations under this Agreement, including but not limited to, the expenses
incurred in fulfilling its duties and responsibilities as described above;
salaries for its personnel; costs and expenses associated with establishing and
maintaining its sales organization and offices; communication expenses; travel
expenses, promotion expenses and any and all taxes, duties, tariffs or charges
which may be imposed on PSS. PSS, in its sole discretion, will determine how PSS
Sales Reps are compensated for the sale of Services.     8.13   PSS will
designate an individual as the primary point of contact to communicate with
Athena personnel and to manage strategy and logistics related to the
arrangements described in this Agreement.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  8.14   During the term of this Agreement and for a period of [***] years
thereafter, (a) PSS and its Affiliates shall not directly or indirectly
(including through any third party) sell, offer to sell or otherwise provide
Similar Services to any PSS/Athena Customer, and (b) PSS and its Affiliates
shall not directly or indirectly (including through any third party) accept or
otherwise receive any compensation for Similar Services sold to any PSS/Athena
Customer. Notwithstanding the foregoing sentence, if this Agreement is
terminated by PSS in accordance with Sections 5.1, 5.2, or 5.4 of this Agreement
(but in the case of Section 5.4, only with respect to a Change of Control
involving a PSS Competitor), then PSS shall be relieved thereafter of the
restrictions set forth in this Section 8.14.

9   OBLIGATIONS OF ATHENA

  9.1   Athena will provide information to PSS on Service configuration, price,
delivery, scheduling, and implementation, sales orders, order status, and
invoices as reasonably requested by PSS with respect to Practices that PSS has
identified to Athena as prospects. Athena shall provide PSS, on an as needed
basis, with Athena’s sales pipeline report as in existence from time to time;
provided that PSS shall agree that if such information is shared with any member
of PSS’s field sales organization, it will notify Athena.     9.2   Athena, at
its sole expense, will provide PSS with Service marketing brochures,
descriptions and other marketing collateral in quantities and types as
reasonably determined by Athena. Athena will provide PSS with reasonable sales
and technical information regarding the Services, at Athena’s sole expense and
in quantities to be established by Athena. All such items furnished by Athena to
PSS will remain the property of Athena, and to the extent not distributed to
prospects, will be returned to Athena or certified as destroyed by PSS when
Athena so requests, but in no event later than the effective date of termination
of this Agreement.     9.3   Athena will receive and consider in good faith all
inquiries and requests for proposals, terms and prices provided to it by PSS and
Athena will provide all practices deemed to be PSS Leads with proposal and
contract forms sufficient to provide to prospects proposals, quotes of price and
terms. Athena will receive and consider in good faith acceptance of all Orders
submitted by PSS. Notwithstanding the foregoing and without limitation, Athena
may refuse to accept an Order where Athena business records show that there is
pre-existing sales activity by another person or entity on behalf of Athena, or
Athena in its discretion determines that the sale is not advisable.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  9.4   If Athena accepts an Order, Athena will use its best efforts to meet the
delivery dates and terms therein and otherwise to fulfill its commitments
pursuant to that Order. Athena will assume all responsibility for the quality
and performance of the Services by it not caused by incorrect or incomplete
information provided to it or to the Practice by PSS. Athena will provide and
make available expert personnel and sales and technical assistance, in the
manner and at the time Athena considers appropriate under the circumstances, to
follow-up PSS’s promotion and sales activities and to fulfill accepted Orders.
Athena will be solely responsible for the design, development, supply,
production and performance of Services, and the performance of its personnel,
but in no event will PSS be entitled to nor have any right to claim any
compensation or loss for loss of clientele, sales, or commission or for any
other reason arising from Athena’s performance or failure to perform any
obligations under any accepted Order provided that Athena has acted in a good
faith and reasonable manner.     9.5   As reasonably requested by PSS, Athena
from time to time will arrange for briefings and demonstrations to PSS and to
Practice prospects with respect to the Services, as well as more advanced
programs depending on the circumstances, to familiarize PSS and prospects with
the use and applications of the Services and to facilitate PSS’s performance of
its duties hereunder. Athena and PSS will consult from time to time and review
the nature and content of such briefings and programs to determine whether they
are accomplishing their purposes and whether improvements can be made thereto.
Such briefings and programs may take place at Athena’s facilities or elsewhere
as may be approved by Athena. Athena will bear the cost of arranging and
conducting such programs, including the cost of its personnel, and PSS will
likewise bear its own costs and expenses in attending such programs.     9.6  
Athena will provide a one-day training course to PSS with respect to the
athenaNet® Services without charge at Athena’s facilities two (2) times per year
for the term of this Agreement. Athena may combine this training with customer
or internal training, as it deems appropriate. All costs related to travel and
personal expenses for PSS employees will be the responsibility of PSS.     9.7  
Athena will be responsible for billing and collection of all fees for Services
from End-User customers.     9.8   Athena shall provide sales support during
normal business hours (8:30 AM to 5:00 PM EST/EDT, Monday through Friday), and
shall designate a primary customer service representative for PSS.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  9.9   Athena will designate an individual as the primary point of contact to
communicate with PSS personnel and to manage strategy and logistics related to
the arrangements described in this Agreement.     9.10   During the term of this
Agreement, Athena and its Affiliates shall not directly or indirectly sell,
offer to sell or otherwise provide any Service to any PSS/Athena Customer except
through PSS under this Agreement. In addition, during the term of this Agreement
and for a period of [***] years thereafter, (a) Athena and its Affiliates shall
not through any PSS Competitor sell, offer to sell or otherwise provide any
Service to any PSS/Athena Customer, (b) Athena and its Affiliates shall not
directly or indirectly (including through any third party) sell, offer to sell
or otherwise provide any medical, surgical or pharmaceutical product to any
PSS/Athena Customer, and (c) Athena and its Affiliates shall not directly or
indirectly (including through any third party) accept or otherwise receive any
compensation for any medical, surgical or pharmaceutical product sold to any
PSS/Athena Customer. Notwithstanding the foregoing sentence, if this Agreement
is terminated by Athena in accordance with Sections 5.1, 5.2, or 5.4 of this
Agreement (but in the case of Section 5.4, only with respect to a Change of
Control involving an Athena Competitor), then Athena shall be relieved
thereafter of the restrictions set forth in this Section 9.10.

10 ADVERTISING, PROMOTIONS, TRADEMARKS AND COPYRIGHTED MATERIAL

  10.1   Athena hereby grants PSS a non-exclusive, royalty-free limited right
and license during the term of this Agreement to use, display, copy and
distribute only those Athena trademarks, service marks or trade names which are
associated with the Services and are contained in the marketing collateral and
other materials provided to PSS pursuant to this Agreement or otherwise approved
for use by PSS by Athena pursuant to this Agreement, solely for purposes of and
in connection with the advertisement, promotion and sale of the Services. PSS
may not alter any such marketing collateral or other materials provided by
Athena in any way, without the prior express written consent of Athena. Except
as expressly permitted herein, or as expressly agreed by the Parties in writing,
PSS may not affix or display any Athena mark to any materials other than the
marketing collateral and other materials provided by Athena. Athena also grants
PSS, during the term of this Agreement, a non-exclusive royalty-free limited
right and license to post or otherwise display on the PSS Intranet, Extranet and
Internet web sites only those Athena trademarks, service marks or trade names,
and/or other materials, as the Parties mutually agree in writing from time to
time, solely for

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      purposes of and in connection with the advertisement, promotion and sale
of the Services; provided that for purposes of quality control, any such posting
and associated textual description, placement, or design is approved in advance
in writing by Athena. Any use of any Athena trademark, service mark or trade
name by PSS pursuant to this paragraph, and any goodwill generated thereby,
shall inure solely to the benefit of Athena, and nothing herein shall convey to
PSS any ownership right, title or interest in or to any patent, trademark,
service mark or trade name belonging to Athena.     10.2   During the term of
this Agreement, Athena shall be entitled to participate in, and PSS shall
include Athena in, PSS’ CAN DO marketing program, on terms at least as favorable
as those provided to any other vendor in Athena’s vendor category.     10.3  
The Parties shall work together in good faith to mutually develop other
reasonable marketing and incentive compensation and benefit programs.     10.4  
PSS agrees that the commission rates to be paid by PSS to PSS Sales Reps upon
the sale of Services shall be at least as favorable as the commission rates to
be paid by PSS to PSS Sales Reps upon the sale of Similar Services.

11 SALES, MARKETING AND SUPPORT OBLIGATIONS

  11.1   Athena shall maintain a commercially reasonable number of sales/support
representatives to provide marketing, demonstration and sales support for PSS’s
sales efforts under this Agreement. The sales representatives shall be
reasonably available to PSS as reasonably required in support of PSS’s sales
efforts with respect to the Services. Athena shall replace terminated or
transferred sales representatives within sixty (60) days after such termination
or transfer.     11.2   PSS and the PSS Sales Reps shall become knowledgeable
about and maintain detailed knowledge of the Services and shall arrange for
those responsible for training PSS Sales Reps to attend sales training meetings
as may periodically be scheduled by Athena. Travel and other incidental expenses
of PSS incurred for such training shall be borne by PSS. In addition, in certain
circumstances involving sales to potential customers which are not PSS Leads, at
the discretion of Athena, Athena may request a PSS Sales Rep to provide account
guidance, assistance with negotiations or to assist in accelerating stalled
sales. If such a request is made and such assistance is given, then PSS shall be
entitled to a “Deal Assist” commission with respect to such sale, as defined and
set forth on Exhibit A.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  11.3   PSS acknowledges that all customers who purchase the Services must
enter into an Athenahealth Services Agreement before Services will be provided
by Athena and the Services will be available to such customers. Neither PSS nor
any of the PSS Sales Reps shall modify, supplement or otherwise change the terms
and conditions of the Athenahealth Services Agreement.

12 BOOKS AND RECORDS

  12.1   Each Party shall retain accurate books and records relating to
performance of and compliance under this Agreement for a minimum of two (2)
years after their creation. Each Party shall have the right to inspect such
books and records relating to the Parties’ relationship and business over the
two (2) year period, no more frequently than twice each calendar year. The
following terms and conditions shall apply with respect to each such audit:    
12.2   The audited Party shall designate a central contact point and coordinator
for the audit;     12.3   The auditing Party shall provide the audited Party
with at least ninety (90) days prior advance written notice of the requested
audit, and shall promptly notify the audited Party of any regulatory or
governmental agency requested audit;     12.4   The audited Party shall have the
right to notify the auditing Party of annual “blackout periods” during which
times, due to other demands on the audited Party’s internal resources, the
audited Party shall not be obligated to prepare for or permit the requested
audit, or any other audit that is not legally mandated to be conducted within a
particular period of time;     12.5   The auditing Party shall work and
coordinate in good faith with the audited Party to establish a reasonable audit
sampling approach to minimize the disruption to the audited Party’s operations;
and     12.6   The auditing Party shall bear the costs for such audit; provided,
however, that if an independent auditor determines during the audit that a
discrepancy exists in the audited company’s books and records which resulted in
a payment error in any month of fifteen percent (15%) or more, then the audited
Party shall reimburse the auditing Party for all reasonable expenses incurred by
the auditing Party in conducting any such audit.

13 REPRESENTATIONS AND WARRANTIES

  13.1   Both Parties, represent, warrant and covenant to the other that:

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  13.1.1.   They are and will continue to be a duly formed and validly existing
entity in good standing under the laws of the state of its organization.    
13.1.2.   The execution, delivery and performance under this Agreement, and the
transactions and actions contemplated hereunder, have been duly authorized by
all necessary actions by each Party. This Agreement, when duly executed and
delivered, constitutes a valid, legal and binding obligation of both Parties
enforceable in accordance with its terms.     13.1.3.   The execution,
consummation of the transactions contemplated by, and/or compliance with the
terms and provisions of this Agreement, will not conflict with, result in a
breach of, or constitute a default under any of the terms, conditions or
provisions of either Party’s constituent documents or any agreement, license or
other contract or instrument to which either Party is a party or by which either
Party may be bound or affected or to which either Party is subject, or any law,
regulation, order, writ, injunction or decree of any court or agency or
regulatory body.     13.1.4.   They will not publish or cause to be published
any statement, or encourage or approve any advertising or practice, which might
mislead or deceive any parties or might be detrimental to the good name, marks,
good will or reputation of either Party.     13.1.5.   They will conduct
business in a manner that reflects favorably at all times on the other Party and
their reputation; not engage in deceptive, misleading, or unethical practices;
make no false or misleading representations with regard to the other Party; nor
publish or employ any misleading or deceptive advertising material. Without
limiting the generality of the foregoing, the Parties agree to be bound by the
provisions set forth in Exhibit D hereto, which is hereby incorporated herein by
reference.     13.2   Athena represents and warrants to PSS that:     13.2.1.  
Athena has good and marketable title to, or has otherwise adequate rights in,
all software and systems used in the delivery of the Services.     13.2.2.   To
the best of Athena’s knowledge, the use of the Services by any existing or
potential customer of PSS does not and will not infringe any intellectual
property right held by any third party, provided

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      that such customer complies with all of the terms, conditions, and
restrictions on use contained within such customer’s Athenahealth Services
Agreement.     13.2.3.   Except as listed in Exhibit C to this Agreement, to the
best of Athena’s knowledge, there are no threatened or pending claims, disputes,
actions or suits involving Athena or any of its Affiliates that (i) relate to
any software or system used in the delivery of the Services and (ii) allege
infringement of any intellectual property right held by any third party.

14 FORCE MAJEURE
          No Party to this Agreement shall be liable for failure or delay of
performance of any of its obligations hereunder if such failure or delay is due
to causes beyond its reasonable control including, without limitation, natural
disasters, fires, earthquake or storm, strikes, failures of public utilities or
common carriers, acts of war or intervention, acts, restraints or regulations of
any governmental authority, including compliance with any order of any
governmental authority; provided that any such delay or failure shall be
remedied by such Party as soon as possible after removal of the cause of such
delay or failure. A Party suffering such delay or failure or which expects to
suffer such delay or failure shall promptly notify the other Party in writing of
the cause and expected duration of such delay or failure. In the event a delay
or failure lasts or is expected to last more than sixty (60) days, the other
Party shall have the option to terminate this Agreement upon written notice.
15 CONFIDENTIALITY

  15.1   Return of Confidential Information. Each Party (the “Receiving Party”)
shall return to the other all Confidential Information (as defined below)
received from the other Party (the “Disclosing Party”), along with all copies
thereof, immediately upon the termination of this Agreement.     15.2  
Remedies. Each Party shall be liable to the other for damages caused by any
breach of this Section 15 or by any unauthorized disclosure or use of the
other’s Confidential Information by such Party or third parties to whom
unauthorized disclosure was made. In addition to any other rights or remedies
which may be available to it, each Party shall be entitled to seek appropriate
injunctive relief or specific performance to prevent unauthorized use or
disclosure of Confidential Information. Each Party acknowledges and agrees that
the unauthorized use or disclosure of the other Party’s Confidential Information
will cause irreparable injury to the other Party and that money damages will not
provide adequate remedy to the other Party.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  15.3   Confidential Information. The business and technical information
developed or acquired by, or entrusted by a third party to, each Party,
including, but not limited to, customer lists, names, contact information,
addresses, telephone numbers, email addresses, Service designs, manufacturing
processes, Service pricing, pricing strategies and pricing information, business
plans, and all related trade secrets (“Confidential Information”) are the
exclusive property of such Party, are among such Party’s valuable assets, and
their value to that Party may be lost by their unauthorized use or disclosure to
persons or entities not related to such Party. Neither Party shall, directly or
indirectly, use the other Party’s Confidential Information received hereunder
(other than directly in connection with its obligations hereunder) or disclose
or disseminate it to any party or entity during the term of this Agreement or at
any time thereafter (subject to the exceptions below), regardless of the reason
for such expiration, without the express written consent of the other Party.
This obligation of confidentiality shall not apply to any Confidential
Information which (i) was properly and lawfully known to the Receiving Party at
the time of receipt without any misconduct on the Receiving Party’s part;
(ii) was in the public domain at the time of receipt; (iii) becomes public
through no wrongful act of the Party obligated to keep it confidential; or
(iv) is properly received by the Receiving Party from a third party who did not
thereby violate any confidentiality obligations to the Disclosing Party.    
15.4   Cooperation. The Receiving Party may disclose Confidential Information in
response to a request for disclosure by a court or other governmental authority,
including a subpoena, court order, or audit-related request by a taxing
authority or other governmental authority, or if so obligated under applicable
laws or regulatory authority, provided that the Receiving Party shall promptly
notify the Disclosing Party and cooperate with the Disclosing Party in seeking
continued protection of the confidentiality of such Confidential Information,
including avoidance or limitation of such disclosure, or disclosure under
continued confidentiality protection and restrictions.     15.5   Ownership of
Intellectual Property. Nothing in this Agreement shall grant or result in PSS
acquiring any right, title or interest in the Services or any proprietary
information of Athena even if PSS or Athena modifies, customizes or privately
brands the Services. PSS shall take appropriate steps by instruction, agreement
or otherwise with its employees and PSS Sales Reps to restrict and control the
use of such information and Services as required by this Agreement.

16 INDEMNIFICATION

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  16.1   Athena shall, except as otherwise provided below, indemnify, and hold
PSS and its Affiliates (including their respective directors, officers,
employees, representatives and agents) harmless, and defend or settle any claim
made or any suit proceeding, including reasonable attorneys fees, brought
against PSS and its Affiliates (including their respective directors, officers,
employees, representatives and agents), subsidiaries, assigns, subcontractors,
and customers, arising out of or relating to (i) any Athenahealth Services
Agreement or any other agreement between Athena and its customers, or (ii) an
allegation that any Service (including any software, system or part thereof),
Athena trademarks, Athena trade names, Athena logos, or materials provided by
Athena, or any portion or use or sale of any of the foregoing, infringes,
misappropriates or violates a patent, copyright, trademark, trade secret, or
other intellectual property right of any third party. PSS shall (a) promptly
notify Athena in writing of any such claim, (b) reasonably cooperate with Athena
in connection with the defense of such claim, and (c) give Athena the sole
authority to defend or settle the claim (at Athena’s expense). Athena shall pay
all damages and costs finally awarded in any such claim, suit or proceeding
against PSS or any of its Affiliates (including their respective directors,
officers, employees, representatives and agents), or any settlement amount
required to settle the claim. In the event the Service is held to infringe and
the use or sale of said Service is enjoined, Athena shall have the option at its
own expense, to procure for PSS the right to continue selling said Service, or
replace same with a non-infringing Service, or modify same so it becomes
non-infringing. Notwithstanding anything to the contrary above, Athena shall
have no obligation under this paragraph with respect to any claims to the extent
arising (i) as a result of any breach by PSS of the terms of this Agreement or
(ii) in connection with the sale of a Bolt-On by PSS or use by any customer of a
Bolt-On sold by PSS, either alone or in combination with the Services.     16.2
  Each Party (the “Indemnifying Party”) shall indemnify, defend and hold the
other Party and its Affiliates (the “Indemnified Party”) harmless from and
against any and all liabilities, claims, demands, damages, costs and expenses or
money judgments (including reasonable attorneys fees) asserted against, incurred
by or rendered against any of them arising out of or relating to (a) third party
claims or actions which arise out of the Indemnifying Party’s breach of any of
its representations, warranties, covenants or other obligations set forth
herein, (b) a defect due to defective design, parts, packaging, labeling,
advertising materials, or faulty workmanship of, or failure to warn with respect
to services provided by the Indemnifying Party, except to the extent that such
damage arise out of the Indemnified Party’s negligence or breach of this
Agreement (as set forth in herein), and (c) third party claims or actions
arising from the

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      Indemnifying Party’s negligence, breach of this Agreement or other acts or
omissions.     16.3   The indemnification obligations under this Agreement shall
survive termination or expiration of this Agreement for any reason.     16.4  
Except as explicitly set forth in this Agreement: (a) all warranties and
obligations by Athena with respect to the nature, extent, content, timing,
completeness, sufficiency, accuracy and quality of the Services, including but
not limited to all data in connection with such Services, are contained
exclusively in each agreement of Athena with its customers and are owed only to
its customers and not to PSS; and, (b) without limiting the foregoing, EXCEPT
FOR ATHENA’S REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS UNDER THIS
AGREEMENT, ATHENA UNDERTAKES IN THIS AGREEMENT NO OTHER WARRANTY, REPRESENTATION
OR CONTRACTUAL OR OTHER OBLIGATION WITH RESPECT TO THE SERVICES AND EXPLICITLY
DISCLAIMS ANY SUCH WARRANTY, REPRESENTATION OR OBLIGATION UNDER OR WITH RESPECT
TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OR WARRANTY
OF MERCHANTABILITY, TITLE, DESIGN, OPERATION OR FITNESS FOR ANY PURPOSE.

17 LIMITATION OF LIABILITY
          EXCLUDING CLAIMS FOR INDEMNIFICATION AND A PARTY’S LIABILITY ARISING
FROM BREACHES OF CONFIDENTIALITY, GROSS NEGLIGENCE, INTENTIONAL OR WILLFUL
MISCONDUCT, AND FAILURE TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND WHATSOEVER
INCLUDING BUT NOT LIMITED TO LOST PROFITS, IN CONJUNCTION WITH OR ARISING OUT OF
THE PERFORMANCE UNDER THIS AGREEMENT OR THE USE OR PERFORMANCE OF SERVICES,
PRODUCTS AND SUPPORT SERVICES EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
18 INSURANCE
Both Parties shall obtain, pay for and maintain the following insurance
coverages:

  18.1   Comprehensive Commercial General Liability insurance, including product
liability insurance against claims regarding the Services and its activities
contemplated by this Agreement, in an amount not less than one million dollars
($1,000,000) Combined Single Limit bodily Injury &

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      Property Damage Each Occurrence / two million dollars ($2,000,000)
Aggregate, independent contractors, and personal and advertising injury
coverages.     18.2   Workers’ Compensation insurance with limits to conform
with the greater of the amount required by applicable law or one million dollars
($1,000,000) each accident, including occupational disease coverage.     18.3  
Comprehensive Automobile Liability insurance with limits not less than one
million dollars ($1,000,000) each occurrence combined single limit of liability
for bodily injury, death, and property damage, including owned and non-owned and
hired automobile coverages, as applicable.

          Each Party shall maintain such insurance during the term of this
Agreement and thereafter for so long as it maintains insurance for itself
covering such activities. Coverage shall be written on a Standard ISO Occurrence
Form CG00010196 or its equivalent. Upon execution of this Agreement, and
thereafter upon request from the other Party, each Party will provide
certificates and renewal certificates of insurance reflecting such policies and
coverages as required above.
19 NON-SOLICITATION
          Throughout the term of this Agreement and for a period of one (1) year
thereafter, neither Athena nor PSS will, directly or indirectly, induce or
attempt to induce any employee of the other to terminate his or her employment
with the other or hire or offer to hire away or attempt to hire away any
employee of the other.
20 GENERAL

  20.1   Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties concerning the subject matter hereof and supersedes any
prior written or verbal agreements or understandings in connection herewith.
Upon the execution and delivery of this Agreement, the First Amended Agreement
shall be amended in its entirety and restated herein, and all provisions of,
rights granted and covenants made in the First Amended Agreement shall be
superseded in their entirety and shall have no further force or effect. No
addendum, amendment, waiver or modification hereto or hereunder shall be valid
unless specifically made in writing and signed by an authorized signatory of
each of the Parties hereto. No form, invoice, order, receipt or other document
provided by either Party shall operate to supersede, modify or amend any
provisions of this Agreement, unless the document expressly states that it
modifies or amends this Agreement and is signed by an authorized representative
of both Parties. Neither Party’s failure to exercise any of its rights under
this Agreement will constitute or be deemed a waiver or forfeiture of those

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

    rights. All Exhibits attached to the Agreement shall be deemed a part of
this Agreement and incorporated herein. Terms that are defined in this
Agreement, and used in any Exhibit, have the same meaning in the Exhibit as in
this Agreement. The provisions of an Exhibit shall prevail over any conflicting
provisions of the body of this Agreement.     20.2   Publicity. During the term
of this Agreement and at all times after the termination or expiration of this
Agreement for any reason, neither Party shall make any media release or other
public announcement relating to or referring to this Agreement without the other
Party’s prior written consent. Notwithstanding the foregoing, to the extent
required by the Securities and Exchange Commission or other agency, either Party
may make public disclosures about this Agreement and the terms thereof. Either
Party will provide a copy of any required public disclosures associated with
this Agreement at least two (2) business days prior to release to the public.
Athena shall acquire no right to use, and shall not use, without PSS’s prior
written consent, the terms or existence of this Agreement, the names, trade
names, trademarks, service marks, artwork, designs, or copyrighted materials, of
PSS, its related or subsidiary companies, parent, employees, directors,
shareholders, assigns, successors or licensees: (a) in any advertising,
publicity, press release, client list, presentation or promotion; (b) to express
or to imply any endorsement of Athena or Athena’s products; or (c) in any manner
other than expressly in accordance with this Agreement.     20.3   Notices. All
notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail or delivered either
by hand or by messenger, or sent via confirmed fax, addressed to the address of
the applicable Party set forth at the foot of this Agreement, or to such other
address as such Party may indicate from time to time in accordance with this
Section 20.3. Any notice or other communication so addressed and mailed by
registered or certified mail (in each case, with return receipt requested) shall
be deemed to be delivered and given three (3) days after deposit in the United
States mail, postage prepaid. Any notice or other communication so addressed and
delivered by hand, by messenger or by confirmed fax shall be deemed to be given
when actually received by the addressee.     20.4   Venue and Jurisdiction. The
laws of the State of Florida will govern any disputes arising in connection with
this Agreement. Athena and PSS hereby consent to the exclusive jurisdiction and
venue of the Florida federal courts, and Florida state courts if a federal court
denies jurisdiction.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  20.5   WAIVER OF JURY TRIAL. EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.     20.6   Attorneys’ Fees. In any action to enforce a
provision of this Agreement, the prevailing Party shall be entitled to recover
from the non-prevailing Party reasonable attorneys’ fees and other costs
incurred in such action, in addition to any other relief available at law.    
20.7   Severability. If for any reason any provision of this Agreement shall be
deemed by a court of competent jurisdiction to be legally invalid or
unenforceable, the validity of the remainder of the Agreement shall not be
affected and the offending provision shall be deemed modified to the minimum
extent necessary to make it consistent with applicable law, and, in its modified
form, the provision shall then be enforceable and enforced.     20.8   Captions.
The section headings and captions of this Agreement are for convenience and
reference only and in no way define, limit or describe the scope or intent of
this Agreement nor substantively affect it in any way.     20.9   Survival. Any
expiration or termination of this Agreement shall be without prejudice to the
survival of any provision expressly extending beyond the term of this Agreement
or necessary to interpret the rights and obligations of the Parties in
connection with the expiration or termination of this Agreement. Without
limiting the generality of the foregoing, the following provisions shall survive
the expiration or termination of this Agreement: Section 4.2 (previously
accepted Orders), Section 5.6 (certain commission payment matters), Sections 7.1
and 7.5 (payment of commissions), Section 8.14 (restrictive covenants by PSS),
Section 9.10 (restrictive covenants by Athena), Article 12 (Books and Records),
Article 15 (Confidentiality), Article 16 (Indemnification), Article 17
(Limitation of Liability), Article 19 (Non-Solicitation), Article 20 (General)
and Exhibit A.     20.10   Third Party Beneficiaries. This Agreement is solely
for the benefit of the Parties and their successors and permitted assigns, and
does not confer any rights or remedies on any other person or entity.     20.11
  Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the respective Parties hereto, their respective
successors-in-interest, legal representatives, heirs and assigns.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  20.12   Further Assurances. Each Party hereto agrees to take, or cause to be
taken, all such further or other actions as shall reasonably be necessary to
make effective, to consummate and to perform the undertakings and obligations
contemplated by this Agreement.     20.13   Cumulative Remedies. Except as
otherwise expressly provided for in this Agreement, the rights and remedies
provided in this Agreement and all other rights and remedies available to either
Party at law or in equity are, to the extent permitted by law, cumulative and
not exclusive of any other right or remedy now or hereafter available at law or
in equity. Neither the asserting of any right nor the employing of any remedy
shall preclude the concurrent assertion of any other right or employment of any
other remedy.     20.14   Counterparts. This Agreement may be executed in one or
more counterparts, all of which together shall be considered one and the same
Agreement.     20.15   Commissions Earned Under the First Amended Agreement.
Athena shall continue to pay to PSS commissions in accordance with Exhibit A of
the First Amended Agreement for all sales of the Services to PSS/Athena
Customers made prior to the Effective Date of this Agreement. Notwithstanding
the immediately preceding sentence, (a) the obligation to pay any such
commissions may be earlier terminated only as expressly permitted in Section 5.6
and (b) no commission for the sale of Services shall be due or payable to PSS
with respect to Services provided for any periods subsequent to the fifth
anniversary of the Go-Live Date (as such term is defined in Exhibit A) of the
Initial Sale, except for any commissions owed and remaining unpaid to PSS prior
to such fifth anniversary date.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
     IN WITNESS WHEREOF, the Parties have executed this Agreement to be executed
by their duly authorized representatives.

                                          athenahealth, Inc.,       WORLDMED
SHARED SERVICES, INC. a Delaware corporation       d/b/a PSS WORLD MEDICAL
SHARED             SERVICES, INC., By:   /s/ Timothy M. Adams       a Florida
corporation


    Printed: Timothy M. Adams       By:   /s/ John Sasen                        
    Its: CFO           Printed: John Sasen
 
              Its: EVP / CMO                        

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT A
Commissions
1. Commission Rates. If Athena enters an Initial Sale by countersigning a PSS
Order for provision of Revenue Cycle Services, Clinical Cycle Services and/or
Patient Cycle Services with a PSS Lead within the periods specified in
Section 7.3 of the Agreement, then Athena will pay a commission to PSS at the
rates set forth below:
Commission Rates:

              Initial Commission   Subsequent Commission     Payment   Payments
PSS Commission Payment
(calculated as a percentage of
Estimated Contract Value of
a PSS Order   [***]% (based on [***]%
of each PSS Order’s
Estimated Contract
Value)   [***]%

2. Accrual of Commissions. The commissions shall accrue as follows with respect
to each PSS Order and shall be payable pursuant to Section 7 of the Agreement:

  a.   “Initial Commission Payment”:

  •   In the month following the date on which Athena countersigns a PSS Order
for provision of Services to a PSS/Athena Customer, Athena will pay [***]% of
[***]% of the Year 1 Estimated Contract Value for such PSS Order as calculated
in the applicable Athenahealth Services Agreement. 15 months after the “Go-Live
Date” (as such term is defined in the applicable Athenahealth Services
Agreement), Athena will compare the Year 1 Estimated Contract Value to the
actual Revenue received with respect to the Services included in the Initial
Sale during the 12 month period preceding such 15 month anniversary of the
Go-Live Date. If the actual Revenue during such period was lower than the [***]%
of the Year 1 Estimated Contract Value, then Athena shall reduce the next
commission payment due to PSS by such difference multiplied by [***]%. If the
actual Revenue during such period was higher than [***]% of the Year 1 Estimated
Contract Value, then Athena shall increase the next commission payment due to
PSS by such difference multiplied by [***]%.

  b.   Subsequent Commission Payments:

  •   Subsequent commission payments (each, a “Subsequent Commission Payment”)
with respect to a PSS Order shall be paid monthly for a total of four (4) years,
commencing on the PSS Order’s Go-Live Date. The amount of each Subsequent
Commission Payment will be [***]% of the actual monthly Revenue attributable to
such PSS Order received by Athena.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

      For purposes of this Exhibit A, (i) “Revenue” shall mean net collections
that have been paid by a PSS/Athena Customer to Athena in consideration for the
provision of Services under a given PSS Order; and (ii) “Year 1” means the
12 month period beginning on a PSS/Athena Customer’s Go-Live Date.         For
the avoidance of doubt, it is understood and agreed that no Subsequent
Commission Payment shall be payable to PSS under this Exhibit A or the Agreement
with respect to Services provided pursuant to a PSS Order after the fourth
anniversary of the Go-Live Date of the Initial Sale.

3. Deal Assist. “Deal Assist” Commissions shall be equal to [***]% of [***]% of
the Year 1 Estimated Contract Value of any executed contract for Athena’s
services that is not a PSS Order but with respect to which PSS has rendered
assistance as described in Section 11.2 of the Agreement. Such amount shall be
paid in the month following the Go-Live Date of such PSS Order. 15 months after
the Go-Live Date of such PSS/Athena Customer, Athena will compare the Year 1
Estimated Contract Value to the Actual Revenue received during the 12 month
period preceding such 15 month anniversary of the Go-Live Date. If the actual
Revenue during such period was lower than [***]% of the Year 1 Estimated
Contract Value, then Athena shall reduce the next overall commission payment
(including commission payments made under Sections 2 and 3 of this Exhibit A)
due to PSS by such difference multiplied by [***]%. If the actual Revenue during
such period was higher than [***]% of the Year 1 Estimated Contract Value, then
Athena shall increase the next overall commission payment due to PSS by such
difference multiplied by [***]%.
4. Credit. If a PSS/Athena Customer’s Athenahealth Services Agreement is
terminated prior to the applicable “Go-Live Date”, then Athena will credit the
amount of any Initial Commission Payment made to PSS with respect to such
PSS/Athena Customer against the next payable commissions payable to PSS under
the Agreement, until the amount of the Initial Commission Payment for such
terminated PSS Order is offset in full.
5. Sale of Services after the Initial Sale. For each sale of a Service following
the Initial Sale to the PSS/Athena Customer, Athena shall pay to PSS, and PSS
will be entitled to receive from Athena, an Initial Commission Payment with
respect to each additional Service, calculated in accordance with the formula
set forth in Section 2(a) of this Exhibit A, replacing the reference to “Initial
Sale” in the second sentence thereof with “sale of additional Services”.
Subsequent Commission Payments will also be payable with respect to each such
Service and shall be calculated in accordance with Section 2(b) of this
Exhibit A. Notwithstanding the immediately preceding sentence, Subsequent
Commission Payments for such additional Services sold shall be due and payable
for a maximum period of four (4) years commencing on the Go-Live Date of the
Initial Sale.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT B-1
AthenaCollector Services Agreement
[See attached]

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT B-2
athenaClinicals Services Agreement
[See attached]

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT B-3
AthenaCollector Services Agreement
[See attached]

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT C
Litigation
On March 2, 2010, a complaint was filed by Prompt Medical Systems, L.P. naming
Athena and several other defendants in a patent infringement case (Prompt
Medical Systems, L.P. v. Allscripts Misys Healthcare Solutions, Inc. et al,
Civil Action No. 6:2010cv00071, United States District Court for the Eastern
District of Texas). The complaint alleges that Athena has infringed on a patent
with a listed issue date in 1996 entitled “Method for Computing Current
Procedural Terminology Codes from Physician Generated Documentation” and seeks
an injunction enjoining infringement, damages, and pre- and post-judgment costs
and interest. Athena and two other defendants filed a motion to dismiss the
complaint; however, the court has not ruled on this motion.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT D
Certain Agreements of the Parties

•   Neither Party will take any action which would have the effect of causing
the other to be in violation of any laws, decrees, rules, or regulations.   •  
Each Party covenants and warrants to the other on a continuing basis that any
payments or remuneration to it under this Agreement are for it’s own account,
and that except as appropriate to carry out its duties as set forth herein in a
legal manner, it has no obligation to and will not, directly or indirectly,
give, offer, pay, promise to pay, or authorize the payment of money or thing of
value to any other person in connection with any transaction for which any
payment or remuneration is to be made under this Agreement.   •   Each Party
represents and warrants to the other on a continuing basis throughout the term
that this Agreement is in effect that (1) neither it nor any of its agents is a
provider, physician, or supplier as those terms are defined in the Social
Security Act as amended from time to time, or any regulations promulgated
thereunder; and, (2) neither it nor any of its agents is authorized to nor will
they refer, steer, allocate, direct, solicit or otherwise arrange for any
patient visit, health care, medical item or medical service with respect to any
such provider, physician or supplier that is a customer of Athena or arrange for
or make any request for such visit, care, item or service or any purchase order
or lease with respect to such visit, care, item or service.   •   Each Party
represents and warrants to the other that neither it nor any of its agents: has
been excluded, disqualified or debarred from participating in any government
program; is under sanction or conviction for any Medicaid or Medicare program
offense; is the subject of any investigative or criminal, civil, administrative
or qui tam proceeding with respect to any allegation of such an offense; or, is
party to any settlement or corporate integrity agreement with respect to any
allegation of such an offense. If at any time during the term that this
Agreement is in effect, the status of the Party or any of its agents should
change from the above with respect to exclusion, disqualification, debarment,
sanction, conviction, proceeding, settlement or agreement, the Party will
immediately notify the other in writing of such change.   •   Notwithstanding
any provision to the contrary in this Agreement, no payment or remuneration
under this Agreement will accrue, be paid or be accepted on account of sale of
Athena’s Services to any person or entity:

  •   That charges, bills or seeks reimbursement or payment on a cost basis from
any third party payment program or payor for all or any part of such services;  
  •   With which the PSS or any of its agents, employees, owners or principals
or any of their family members, directly or indirectly has any relationship
other than an arms-length relationship as a sales agent or sales representative
for one or more vendors to the person or entity. Without limiting the foregoing,
the following relationships on the part of PSS will prevent such payment or
remuneration:

  •   Operation, management or control,     •   Engagement as an administrator,
consultant, purchasing agent, employee, officer, director, trustee, member of
the governing body, or attorney-in-fact,     •   Management of substantial
activities or exercise of substantial commercial influence over business or
personal affairs,

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

  •   A fiduciary duty or duty of fidelity in connection with general business
affairs or in connection with purchase of services from Athena, or     •  
Permission or ability exercise purchasing discretion; or,

  •   If the offer, payment, receipt or solicitation of compensation to PSS
under this Agreement with respect to the person or entity is in violation of any
law or of any legal duty to the person or entity.

•   The Parties will each exercise reasonable diligence to identify and avoid
proposing or accepting Practices as PSS Leads any person or entity for which
payment will not be made under this Agreement, and the Parties will reasonably
cooperate to identify such person and entities in advance of any payment. If
either Party learns that payment or remuneration has been made not as provided
in this Agreement, it will promptly notify the other in writing, and the Parties
will unwind the compensation and will cooperate in such other steps as are
proper and appropriate to remedy any such situation.   •   Neither Party will
claim payment in any form, directly or indirectly, from any third party payment
program or payor for all or any part of any activity or for the cost of all or
any part of any activity covered under this Agreement, nor will either Party
shift the financial burden of this Agreement to the extent that any cost
reimbursement is claimed from any third party payment program or payor by either
of them or to the extent that either Party believes that any cost reimbursement
is claimed or may be claimed by any third party from any third party payment
program or payor.   •   PSS will not solicit, receive, offer or pay anything of
value, directly or indirectly, to or from any person or entity in connection
with entry by such person or entity into any contract with Athena, continuation
of any contract with Athena, or acceptance of services or items from Athena; and
PSS will not condition, withhold, or threaten to withhold anything of value to
any person or entity in connection with entry or consideration of entry by such
person or entity into any contract with Athena, continuation of any contract
with Athena or acceptance of services or items from Athena.   •   PSS will make
such disclosures to Practices and obtain such consents, authorizations and
agreements (including but not limited to any business associate agreements as
necessary) with respect to Practices as are required by law in light of its
relationships with those Practices and its activities and obligations and rights
in connection with this Agreement.

No Franchise or Distributorship: The Parties agree that nothing in this
Agreement or PSS’ or Athena’s performance under it will constitute PSS a
franchisee or participant in any business opportunity of or with Athena under
any applicable federal or state law.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPICATION FOR CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.
EXHIBIT E
Device Integration
Athena intends to develop and offer to PSS for sale to PSS Leads an interface
between Clinical Cycle Services and certain of the diagnostic devices of the
manufacturers set forth below, as of each of the respective target dates set
forth below:

1.   [***]:   2.   [***]:   3.   [***]:

Athena’s development of each of the above interfaces shall be subject to the
following terms and conditions:

  a.   no change to the interface protocol of the device or the manufacturer
from that in existence on the Effective Date;     b.   timely provision by the
manufacturer of any necessary technical cooperation;     c.   timely provision
by the manufacturer of any necessary access for Athena’s engineers to the
device;     d.   cooperation of the manufacturer with any assurance testing of
the interface;     e.   the absence of any third party software, system or other
element that requires interface with the Clinical Cycle Services in connection
with the development of the interface to the device; and     f.   no necessity
for any regulatory approval for the interface.

 